DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 14 July 2022 have been fully considered but they are not persuasive. The Examiner respectfully disagrees with Applicant’s assertions that Gavriliuc does not show a user holding the stylus with a natural writing position while in the air mode. Gavriliuc shows the pen being held in free space and being held as a user would normally hold a pen while drawing (See; Fig. 5). The user in Fig. 5 of Gavriliuc appears to be holding the pen in the same way as the user in Fig. 1 of the instant application. Further a natural writing position is a broad feature, as what is natural for one person may be different for another person. Rehm is further included for claims 19, 21, 23, 28 and 36, to show where the second sensor is located at a position where a pad of a finger of the user’s hand in the natural writing position is pressed against. It does not matter if Rehm uses the device in an air mode, as it is only being used to explicitly show a position of a pressure sensor on the stylus. Gavriliuc shows the air mode in Fig. 5 and implicitly shows that the barrel sensor is located near a pad of a finger of the user’s hand in the “natural writing position” so as to enact the air mode pressure commands. New claims 22+24 and 29+31 are merely breaking up independent claim 1 into separate claims and would still be read on by the combination of Fleck and Gavriliuc.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9, 12-13, 15-16, 18, 20, 22, 24-27, 29 and 32-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleck (2016/0306444) in view of Gavriliuc et al (2017/0371432) (herein “Gavriliuc”).	In regards to claims 1, 9, 22, 24, 29 and 31, Fleck teaches a position indicating device (See; p[0052] for active stylus 100) comprising: a housing (See; Fig. 1 and p[0054] for stylus barrel); a position indicator which, in operation, indicates a position (See; p[0005] and p[0052]-p[0054] for an active stylus 100 which is used to indicate a position); a first sensor which in a surface mode in which the position indicating device is used in contact with a surface, detects a pen pressure applied by the surface to a pen-tip of the position indicator (See; p[0054] for stylus tip pressure sensor 122a configured to sense pressure applied to the stylus tip), the pen pressure being generated by a user’s hand squeezing the housing of the position indicating device pressed against the surface when the hand is in a natural writing position (Where inherently a user must squeeze / secure a housing of a stylus with the user’s hand in order to exert pressure of the pen onto a surface); a second sensor which detects a gripping force applied to the housing (See; p[0054] for barrel pressure sensor configure to sense pressure applied to the stylus barrel. Barrel pressure can reasonably be construed to be gripping force / pressure. Further see Fig. 4b and p[0067] for detecting different levels of barrel pressure); the gripping force being generated by the user’s hand squeezing the housing of the position indicating device when the hand is in the natural writing position (See; p[0051], p[0175], p[0182] for various examples of using the stylus in a drawing application where it would be obvious that the user would be holding the device in a natural writing position. Further a “natural writing position” is different from one user to the next and thus cannot be succinctly defined); a communication circuit which, in operation, transmits the pen pressure detected by the first sensor; and transmits the gripping force detected by the second sensor (See; p[0054] for transmission circuitry 119 which transmits data indicative of the stylus tip pressure data and stylus barrel pressure data). Fleck fails to explicitly teach a first and second communication unit to transmit the tip and barrel pressure data and instead teaches a single communication unit to transmit both of the data. However it would have been obvious to one of ordinary skill in the art at the time of filing to modify Fleck’s transmission circuitry to be two transmission circuits as a mere duplication of parts, there being no discernable advantage to having two circuits as opposed to one. See; In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Fleck fails to explicitly teach the position indicating device operable in multiple modes including a surface mode and an air mode, a second sensor which in the air mode in which the position indicating device is used in the air, detects a gripping force applied to the housing, the gripping force being generated by the user’s hand in the air squeezing the housing of the position indicating device when the hand in the air is in the natural writing position, wherein the gripping force is used to control a line width of a three-dimensional object generated in a virtual reality space by a movement of the position indicator in the air.	However Gavriliuc teach the position indicating device operable in multiple modes including a surface mode and an air mode, including a first mode in which the position indicator is used in contact with a surface such that the first sensor detects the first pressure, a second sensor which in the air mode in which the position indicating device is used in the air, detects a gripping force applied to the housing, the gripping force being generated by the user’s hand in the air squeezing the housing of the position indicating device when the hand in the air is in the natural writing position (See; Abstract and p[0023]-p[0024], p[0040] where the pointing device can be used with a pressure sensitive tip on a surface or with a pressure button used in free space. See Fig. 4 where the device is used in a surface mode and Fig. 5 where the device is used in an air mode where the user is holding the stylus in a natural writing position); wherein the gripping force is used to control a line width of a three-dimensional object generated in a virtual reality space by a movement of the position indicator in the air (See; p[0024] for controlling the line width of a pen like stroke using a pressure button in free space. See; Figs. 3-5 and p[0021], p[0027] where the user can design 3D objects in a 3D modeling studio application based on controls from free space. See; p[0044] where free space input may control the free space object 306). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Fleck’s pen to work in two separate modes to increase the usability of the pen, increasing user satisfaction in the device by only using one integrated pen instead of two separate pens. Claims 22 +24 and claims 29 + 31 are a broader recitation of that of claim 1 and are rejected for the same reasons above. 	In regards to claims 2 and 25 Fleck teaches wherein the first communication circuit, in operation, transmits the pen pressure to a first external device coupled to the surface (See; Figs. 1, 2A and p[0053]-p[0054] where pressure data is sent to the sensor controller 200 in the external electronic device 3 (surface) to determine a position indicated by the active stylus). Fleck fails to explicitly teach the second communication circuit, in operation, transmits the gripping force to a second external device that controls generation of the three-dimensional object in the virtual reality space. However Gavriliuc teaches transmits the gripping force to a second external device that controls generation of the three-dimensional object in the virtual reality space (See; p[0024] for controlling the line width of a pen like stroke using a pressure button in free space. See; Figs. 3-5 and p[0021], p[0027] where the user can design 3D objects in a 3D modeling studio application based on controls from free space. See; p[0044] where free space input may control the free space object 306).	Fleck fails to explicitly teach a first and second communication unit to transmit the tip and barrel pressure data and instead teaches a single communication unit to transmit both of the data. However it would have been obvious to one of ordinary skill in the art at the time of filing to modify Fleck’s transmission circuitry to be two transmission circuits as a mere duplication of parts, there being no discernable advantage to having two circuits as opposed to one. See; In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).	In regards to claim 3, Fleck teaches a controller which, in operation, determines the first pressure is detected when the first pressure detected by the first sensor exceeds a predetermined value (See; p[0067], p[0071], p[0163], p[0166], p[0312] where if the pressure at the stylus tip is determined to be greater than zero (the predetermined value) than the pressure is detected).	In regards to claim 4, Fleck teaches wherein the second sensor includes a touch sensor which, in operation, senses a depressing force on the housing (See; p[0054] where the pressure sensor can be comprised of a variable capacitor, i.e. a capacitive touch sensor or switch).		In regards to claim 5, Fleck teaches wherein the second sensor includes a button mechanism which, in operation, detects an amount of depression in a stepwise or continuous manner (See; p[0067] where the barrel pressure can be detected as a no or yes (switch) and if yes how many different levels of the barrel pressure can be detected (stepwise)).	In regards to claim 6, Fleck teaches wherein the second sensor includes: a button which, in operation, is turned on and off, and a pressure-sensitive sensor which, in operation, senses a depressing force on the housing (See; p[0067] where the barrel pressure can be detected as a no or yes (switch)). Fleck fails to explicitly teach wherein the second sensor includes: a dome button. However it is well known that dome switches are a commonly used switch in stylus. Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use a dome switch as it is a well-known switch, thus decreasing manufacturing costs. 	In regards to claims 7 and 26, Fleck teaches wherein the first and second sensors are included in a common sensor which, in operation, detects both the first and second pressures (See; p[0054] where the sensor 122 which contains the stylus tip and barrel pressure sensors, send the combined data to the MCU 120. The sensor 122 can be composed of separate sub sensors 122a, 122b, etc. However, this can still be considered a common sensor as the sensor system 122 is detecting the two pressures). 	In regards to claim 8, Fleck teaches wherein the common sensor includes a capacitance sensor having a capacitance that changes according to both an amount of depression of a button mechanism provided in the housing and the first pressure (See; p[0054] for variable capacitor sensing).	In regards to claims 12 and 32, Gavriliuc teaches wherein the controller controls the generation of the three-dimensional object in the virtual reality space based on a position of the position indicating device in the air (Figs.3 and 5 for generating or manipulating 3D objects in free space).	In regards to claim 13, Fleck teaches wherein the controller, in a surface mode, controls two-dimensional drawing based on the position indicated by the position indicating device on the surface that applies the pen pressure to the position indicator (See; Fig. 2A and p[0053]-p[0054] where pressure data is sent to the sensor controller 200 on the external electronic device 3 to determine a position indicated by the active stylus. Further see p[0182] where attributes such as line width may be controlled based on pressure data).	In regards to claim 15, Fleck teaches wherein the communication circuit, in operation, receives the pen pressure detected by the first sensor of the position indicating device operating in a surface mode in which the position indicator is used in contact with the surface (See; Figs. 1, 2A and p[0053]-p[0054] where pressure tip data is sent to the sensor controller 200 in the electronic device 3 to determine a position indicated by the active stylus).	In regards to claim 16, Gavriliuc teaches in the air mode, the first communication circuit does not transmit the pen pressure (See; Abstract and p[0023]-p[0024], p[0040] where the pointing device can be used with a pressure sensitive tip on a surface or with a pressure button used in free space. Where when the device is used in free space the pressure sensitive tip would not be detecting any pressure and thus would have no tip pressure to communicate where instead the pressure button is used in free space. When the device is used on a surface the pressure sensitive tip is used on the surface and thus a pressure is transmitted from said tip).  	In regards to claim 18 and 20, 27 and 35, Gavriliuc teaches wherein the virtual reality space includes one or more of a VR (Virtual Reality) space, an AR (Augmented Reality) space, or an MR (Mixed Reality) space (See; p[0045] and Fig. 5 for an augmented reality experience).	In regards to claim 33, Gavriliuc teaches wherein the position indicating device is operable in a surface mode, and the position indicating device includes a pen pressure sensor which, in the surface mode in which the position indicating device is used in contact with a surface, detects a pen pressure applied by the surface to a pen-tip of the position indicating device See; Abstract and p[0023]-p[0024], p[0040] where the pointing device can be used with a pressure sensitive tip on a surface), the pen pressure being generated by the user’s hand squeezing the housing of the position indicating device pressed against the surface when the hand is in the natural writing position (Where inherently a user must squeeze / secure a housing of a stylus with the user’s hand in order to exert pressure of the pen onto a surface), and wherein the controller, in the surface mode, controls a two-dimensional drawing based on a position indicated by the position indicating device on the surface (See; Fig. 4 for drawing a 2d surface object 308 on surface 340).
Claims 10 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleck (2016/0306444) in view of Gavriliuc et al (2017/0371432) (herein “Gavriliuc”) and further in view of Kim (2019/0094996).	In regards to claim 10, Gavriliuc fails to explicitly teach sets a drawing region in the virtual reality space, determines whether a position of the position indicating device in a space is within the drawing region set in the virtual reality space, and controls the generation of the three-dimensional object when the position of the position indicating device in the space is determined to be within the drawing region	However, Kim teaches wherein the controller: sets a drawing region in the virtual reality space, determines whether a position of the position indicating device in a space is within the drawing region set in the virtual reality space, and controls the generation of the three-dimensional object when the position of the position indicating device in the space is determined to be within the drawing region (See; p[0067], p[0071], p[0163], p[0166] for touch sensor in the stylus grip 201 having one or more pressure sensors which enable the stylus to be tracked in a VR environment having 3D objects. See; Fig. 1A where the drawing region in this scenario would be set as the area set by the transparent touch part 117 and control of the 3D objects would occur in this space).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to set a drawing region in the VR space so the user can accomplish other VR tasks outside of the “drawing space”, thus increasing user satisfaction in the device. 
Claims 11, 17 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleck (2016/0306444) in view of Gavriliuc et al (2017/0371432) (herein “Gavriliuc”) and further in view of Cao et al (2012/0206330) (herein “Cao”).	In regards to claim 11, Gavriliuc fails to explicitly teach wherein the controller acquires a correlation between the pen pressure applied to the position indicator and the gripping force applied to the housing, and controls the line width based on a pressure generated by converting the gripping force based on the acquired correlation. 	However, Cao teaches wherein the controller acquires a correlation between the pen pressure applied to the position indicator and the gripping force applied to the housing, and controls the line width based on a pressure generated by converting the gripping force based on the acquired correlation (See; p[0028]-p[0029] where the body of the stylus may be partially or completely covered with a multi-touch pressure sensor 110 where the data from the multi-touch sensor and the pressure pen tip 106 may be used to form a multi-touch input image, both data being correlated to one another to form said multi-touch input image). 	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kim’s two pressure switches to work together to form a multi-touch input image such as in Cao, so as to increase user control over manipulation of the digital / 3D object, increasing user satisfaction in the device. 	In regards to claim 17, Fleck fails to explicitly teach wherein a correlation exists between the pen pressure applied to the position indicator and the gripping force applied to the housing. However, Fleck implicitly teaches a correlation exists, as it is obvious that the harder someone pushes down on a pen that the harder their grip would have to be to stabilize the force downward and thus a correlation will always exist.  How that correlation is calculated is another matter, but the claims do not recite any calculations.	However, Cao teaches wherein a correlation exists between the pen pressure applied to the position indicator and the gripping force applied to the housing (See; p[0028]-p[0029] where the body of the stylus may be partially or completely covered with a multi-touch pressure sensor 110 where the data from the multi-touch sensor and the pressure pen tip 106 may be used to form a multi-touch input image, both data being correlated to one another to form said multi-touch input image). 	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kim’s two pressure switches to work together to form a multi-touch input image such as in Cao, so as to increase user control over manipulation of the digital / 3D object, increasing user satisfaction in the device.  	In regards to claim 31, Fleck teaches wherein the position indicating device is operable in a surface mode, and the position indicating device includes a pen pressure sensor which, in the surface mode in which the position indicating device is used in contact with a surface, detects a pen pressure applied by the surface to a pen-tip of the position indicating device (See; p[0054] for stylus tip pressure sensor 122a configured to sense pressure applied to the stylus tip), the pen pressure being generated by the user’s hand squeezing the housing of the position indicating device pressed against the surface when the hand is in the natural writing position(Where inherently a user must squeeze / secure a housing of a stylus with the user’s hand in order to exert pressure of the pen onto a surface). Fleck fails to explicitly teach wherein the controller: acquires a correlation between the pen pressure applied to the pen-tip of the position indicating device and the gripping force applied to the housing, and controls the line width based on the acquired correlation.	However, Cao teaches wherein the controller acquires a correlation between the pen pressure applied to the pen-tip of the position indicating device and the gripping force applied to the housing, and controls the line width based on a pressure generated by converting the gripping force based on the acquired correlation (See; p[0028]-p[0029] where the body of the stylus may be partially or completely covered with a multi-touch pressure sensor 110 where the data from the multi-touch sensor and the pressure pen tip 106 may be used to form a multi-touch input image, both data being correlated to one another to form said multi-touch input image). 	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kim’s two pressure switches to work together to form a multi-touch input image such as in Cao, so as to increase user control over manipulation of the digital / 3D object, increasing user satisfaction in the device.
Claim(s) 19, 21, 23, 28 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleck (2016/0306444) in view of Gavriliuc et al (2017/0371432) (herein “Gavriliuc”) and further in view of Rehm (2007/0285405).	In regards to claim 19, 21, 23, 28 and 36, Gavriliuc appears to teach wherein the second sensor is located at a position where a pad of a finger of the user’s hand in the natural writing position is pressed against (See; Fig. 5 where the user appears to be holding the stylus in a natural writing position, where the second sensor would be located in an area where the user’s fingers naturally hold a pen / stylus in order to enact pressure commands in the free space), however fails to explicitly disclose the physical position of the second sensor on the body of the stylus. However Rehm explicitly teaches the second sensor being located at a position where a pad of a finger of the user’s hand in the natural writing position is pressed against (See; Figs 1A, 1B and p[0030] for a pressure sensitive ring 18 located where a user’s fingers would hold the stylus when writing). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to place Fleck’s barrel pressure sensor where the user would naturally grip the stylus with their fingers as shown in Rehm so as to allow the user to update brush dynamics without having to change their grip while drawing, thus increasing user satisfaction in the device. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BOYD/Primary Examiner, Art Unit 2627